





FORM OF SUBSCRIPTION AGREEMENT




THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered into by and
between BIOHEART, INC., a Florida corporation (OTCBB: BHRT) (the “Company”), and
the undersigned Investor (the "Investor”).

WHEREAS, the Investor desires to purchase directly from the Company an aggregate
number of Units (as hereinafter defined) (collectively, the “Subscribed Units”)
equal to quotient of (a) One Million, Eight Hundred Sixty-Six Thousand, Six
Hundred, Sixty-Seven Dollars (US $1,866,667) (the “Aggregate Purchase Price”)
divided by (b) the Unit Purchase Price (as hereinafter defined) upon the terms
and subject to the conditions described in this agreement;

WHEREAS, each “Unit” consists of ten (10) shares of the Company's common stock,
par value $0.001 per share (the " Common Stock") (each, a “Share”) and one (1)
warrant to purchase five (5) shares of the Common Stock (the “Warrant” and,
collectively with the Units and the shares issuable upon the exercise of the
Warrant, the “Securities”);

WHEREAS, the purchase price of each Subscribed Unit to be purchased by the
Investor pursuant to this Agreement shall be an amount (the “ Unit Purchase
Price”) equal to the greater of:




(a)

One and 50/100 Dollars (US $1.50); or




(b)

the product of: (i) fifty percent (50%)  of the average closing price of the
Common Stock, as quoted on the OTCBB for each of the five (5) trading days
immediately preceding the First Installment Payment Date (as defined below);
multiplied by (ii) ten (10).  




WHEREAS, each Warrant shall be evidenced by the form of Warrant Agreement
attached hereto as Exhibit A (the “Warrant Agreement”) and Each Warrant will be
exercisable for five (5) shares of Common Stock at an anticipated exercise price
(the “Exercise Price”) equal to 120% of the quotient obtained by dividing the
Per Unit Purchase Price by 10 (the “Anticipated Exercise Price”) payable in
cash.    

WHEREAS, the Investor confirms that the Investor is an “Accredited Investor” as
indicated in Section 4.2(i) hereof, and the Investor hereby executes this
Agreement in accordance with and subject to the terms and conditions set forth
herein for the purpose of purchasing the Units;

NOW, THEREFORE, for and in consideration of the premises and mutual covenants,
representations, warranties and agreements set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, do hereby agree
as follows:

ARTICLE I

INFORMATION




The Investor hereby represents and warrants that it is in receipt of and, prior
to signing this Agreement, has carefully read and understood the following items
(collectively, the “Materials”):

(a)

This Agreement;

(b)

The Warrant Agreement;





1




--------------------------------------------------------------------------------





(c)

The Registration Rights Agreement, attached hereto as Exhibit B (the
“Registration Rights Agreement”);  

(d)

The Company’s Annual Report on Form 10-K, as amended by Amendment No. 1 on Form
10-K/A for the each of the years ended December 31 2008 and December 31, 2009
(the “Annual Reports”);

(e)

The Company’s Quarterly Reports on Form 10-Q for the quarters ended March 31,
2010, June 30, 2010, and September 30, 2010 (the “Quarterly Reports”); and

(f)

The Company’s Current Reports on Form 8-K, or Form 8-K/A, including without
limitation, those filed on  January 9, 2009, January 13, 2009, January 15, 2009,
January 20, 2009, January 28, 2009, February 3, 2009, February 4, 2009, February
17, 2009, February 26, 2009, April 8, 2009, May 18, 2009, July 9, 2009, August
3, 2009, August 18, 2009, November 12, 2009, December 31, 2009, January 6, 2010,
February 5, 2010, February 17, 2010, March 31, 2010, June 24, 2010, July 9,
2010, July 21, 2010, July 22, 2010, August 19, 2010, September 9, 2010,September
23, 2010, September 28, 2010, October 6, 2010, October 29, 2010, November 1,
2010, November 3, 2010, December 6, 2010, December 17, 2010, December 22, 2010
and January 6, 2011 (the “Current Reports”).




ARTICLE II

SUBSCRIPTION AND PAYMENT; CERTAIN TERMS AND PROCEDURES




Section 2.1

Upon the terms and subject to the conditions of this Agreement: the Investor
hereby subscribes for and agrees to purchase from the Company, and the Company
hereby agrees to sell to the Investor, all of the Subscribed Units at the Unit
Purchase price as defined herein.  

Section 2.2

Investor shall pay the Aggregate Purchase Price to Company, in immediately
available US funds, in installments (each, an “Installment Payment”), as
follows:

(a)

One Hundred Eighty-Six Thousand, Six Hundred, Sixty-Seven Dollars (US $186,667)
shall be paid on or before the date of this Agreement (the “First Installment
Payment Date”) for ten percent (10%) of the Subscribed Units;  




(b)

Seven Hundred Forty-Six Thousand, Six Hundred, Sixty-Seven Dollars (US $746,667)
shall be paid on or before March 5, 2011for forty percent (40%) of the
Subscribed Units; and

(c)

Subject to Company’s receipt of all Required Approvals (as hereinafter defined),
the remaining Nine Hundred Thirty Three Thousand, Three Hundred, Thirty-Three
Dollars (US $933,333)  shall be paid on or before April 20, 2011 for the
remaining fifty percent (50%) of the Subscribed Units.  




As used herein, “ Required Approvals” means: all actions and approvals necessary
for compliance by Company with applicable law in connection with the sale of the
Securities and the increase in authorized shares, including without limitation,
the filing of Schedule 14C and the satisfaction of any related requirements
imposed by the SEC or securities laws and regulations.  The Company represents
to Investor that a majority of the Company’s shareholders has already approved,
or will prior to the First Installment Payment Date approve, an increase in the
number of authorized shares of the Company’s Common Stock to enable Company to
sell the Subscribed Units to the Investor upon the terms and conditions of this
Agreement.  The Company will use commercially reasonable efforts to obtain the
Required Approvals prior to the date contemplated herein for the final
Installment Payment   





2




--------------------------------------------------------------------------------





Section 2.3

On or prior to the First Installment Payment Date, Investor shall execute and
deliver to the Company, and the Company shall execute and deliver to the
Investor: the Warrant Agreement and the Registration Rights Agreement.




Section 2.4

No later than five (5) days after the Company’s receipt of each Installment
Payment (each, an “Installment Payment Date”), Company shall deliver to Investor
the number of Shares included in the Units paid for by Investor with such
Installment Payment.  Notwithstanding the foregoing, Company shall not be
obligated to issue and deliver the Shares included in the Units paid for by the
final Installment Payment until all Required Approvals have been obtained. The
Company’s obligation to deliver the Shares to the Investor shall be conditioned
upon the Company’s receipt of the applicable Installment Payment.  Subject to
obtaining the Required Approvals, the Company will reserve the applicable number
of Shares for issuance to the Investor upon the terms of this Agreement to
ensure that all of the Shares will be available to be titled in the name of the
Investor as each Installment Payment is paid by the Investor and received by the
Company.




.




ARTICLE III

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY




Section 3.1

The Company hereby represents and warrants to the Investor as of the date hereof
and as of each Installment Payment Date (except as set forth herein) as follows:

(a)

Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Florida and has all requisite corporate power and authority to own and
operate its properties and assets and to carry on its business as now conducted
and as proposed to be conducted, as contemplated by the Materials.




(b)

Capitalization and Voting Rights.  As of December 31, 2010, the authorized
capital of the Company consisted of (i) 5,000,000 shares of preferred stock, par
value $0.001 (the "Preferred Stock"), none of which are outstanding and (ii)
75,000,000 shares of Common Stock, of which 37,545,865 shares of Common Stock
were issued and outstanding as of December 31, 2010. As of December 31, 2010,
there were outstanding options to purchase 2,110,544 shares of Common Stock at a
weighted average exercise price of $2.78 per share and outstanding warrants to
purchase 13,920,729 shares of Common Stock at a weighted average exercise price
of $1.98 per share.




(c)

Authorization.  Except for action required in connection with the Required
Approvals (as defined in Section 2.2 above), all corporate action on the part of
the Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of this Agreement, the Warrant Agreement
and the Registration Rights Agreement, the performance of all obligations of the
Company hereunder and thereunder, and the authorization, issuance, sale and
delivery of the Securities has been taken or will be taken prior to the First
Installment Payment Date, and this Agreement, the Warrant Agreement and the
Registration Rights Agreement constitute the valid and legally binding
obligation of the Company, enforceable in accordance with their respective
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, and (iii) to the extent any indemnification provisions or agreements
therein may be limited by applicable United States federal or state securities
laws.





3




--------------------------------------------------------------------------------








(d)

Valid Issuance.  The Shares when issued and paid for in compliance with the
provisions of this Agreement will be duly authorized and validly issued, fully
paid, non-assessable, and, assuming that the representations and warranties of
the Investor made herein are true, complete and correct at the time of issuance,
issued in compliance with United States federal securities laws.  The shares
underlying the Warrant when issued and paid for in compliance with the
provisions of this Agreement and the Warrant Agreement will be duly authorized
and validly issued, fully paid, non-assessable, and, assuming that the
representations and warranties of the Investor made herein are true, complete
and correct at the time of issuance, issued in compliance with federal
securities laws.  




(e)

Compliance with Charter Documents.  Subject to obtaining the Required Approvals
and the filing of the Articles of Amendment that have been or will be approved
by a majority of the shareholders of Company for the purpose of increasing the
number of authorized shares of Common Stock, neither the execution and delivery
of, nor the consummation of any transaction or execution of any instrument
contemplated by, this Agreement, nor the issuance of the Securities has
constituted or resulted in, or will constitute or result in, a default under or
breach or violation of any term or provision of the Company’s Articles of
Incorporation or Bylaws.




ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR




As an inducement to the Company to enter into this Agreement, the Investor
hereby represents and warrants to and agrees with the Company as of the date
hereof and as of each Installment Payment Date (except as set forth herein) as
follows:

Section 4.1

Authorization; Validity; No Conflict; Binding Effect.

(a)

The Investor has the full power and authority to execute and deliver this
Agreement, the Warrant Agreement and the Registration Rights Agreement, to
perform all of its obligations hereunder and thereunder, and to purchase,
acquire and accept delivery of the Securities purchased hereunder.

(b)

The execution and delivery by the Investor of this Agreement, the Warrant
Agreement and the Registration Rights Agreement, the performance by the Investor
of its obligations hereunder and thereunder, and the purchase, acquisition and
acceptance of delivery of the Securities by the Investor have been duly and
validly authorized by all requisite corporate or other action on the part of the
Investor.

(c)

Each of this Agreement, the Warrant Agreement and the Registration Rights
Agreement has been duly executed and delivered by the Investor and constitutes
the legal, valid and binding obligation of the Investor, enforceable in
accordance with its terms except (i) as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting creditors' rights generally, (ii) as may be limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies, and (iii) to the extent any indemnification provisions or
agreements therein may be limited by applicable United States federal or state
securities laws.  Investor has not previously traded in any of the securities of
the Company.

Section 4.2

Investment Representations, Warranties and Covenants.

(a)

The Investor is familiar with and understands (i) the current and proposed
business of the Company and (ii) that the Company is a development stage
corporation with no profitability to date. The Investor has carefully considered
and has, to the extent the Investor believes such discussion necessary,
discussed with the Investor’s professional legal, tax, accounting and financial
advisers the suitability of an





4




--------------------------------------------------------------------------------





investment in the Securities for the Investor’s particular tax and financial
situation and has determined that the Units being subscribed for are a suitable
investment for the Investor.

(b)

The Investor acknowledges that (i) the Investor and the Investor’s attorney,
accountant or other advisor(s) have had the right to request copies of any
documents, records and books pertaining to this investment and (ii) such
documents, records, and books which the Investor or such other persons have
requested have been made available for inspection by such persons.   

(c)

The Investor has had a reasonable opportunity to ask questions of and receive
answers from a person or persons acting on behalf of the Company concerning this
purchase of Securities and all such questions have been answered to the
Investor’s full satisfaction.

(d)

The Investor believes that he, she or it has received all the information that
he, she or it considers necessary or appropriate for making an investment
decision with respect to the Securities, and that such Investor has had an
opportunity to ask questions and receive answers from the Company and its
management regarding, the terms and conditions of this Agreement, and the
business, industry, management, technology, properties, financial condition,
results of operations and prospects of the Company and to obtain additional
information necessary to verify the accuracy of any information furnished to
such Investor or to which such Investor had access.  Other than for the
representations and warranties made by the Company in this Agreement, the
Investor is not relying upon any other information, representation or warranty
by the Company or any of its agents, including any brokers and finders, in
determining to invest in the Securities and is relying on the Investor’s own
examination of the Company, including the merits and risks involved, in making
its investment decision.

(e)

The Investor is not subscribing for the Securities as a result of or subsequent
to any advertisement, article, notice, registration statement or other
communication published in any newspaper, magazine or similar media, filed with
the Securities and Exchange Commission or broadcast over television or radio or
presented at any seminar or meeting to which the public was invited.

(f)

The Investor acknowledges that the Investor has such knowledge and experience in
business, financial, investment and banking matters (including, but not limited
to, investments in non-listed, restricted and non-registered securities of
closely held, non-public companies) such that (i) the Investor is capable of
evaluating the merits, risks and advisability of an investment in the
Securities, and (ii) the Investor recognizes and appreciates the highly
speculative nature of an investment in the Securities.

(g)

The Investor represents and warrants that he or she is a sophisticated investor,
has had prior experience with investments of a similar nature and that the
Investor’s knowledge and experience in business and financial matters are such
that Investor is capable of evaluating the risk of investment in the Securities
and determining the suitability of the Investor’s investment in the Securities.
The Investor represents that the Investor (i) is not disproportionately invested
in illiquid investments and will not become so by reason of this investment,
(ii) has adequate means of providing for the Investor’s current financial needs
and contingencies and as such, does not require the funds invested in the
Securities for the Investor’s normal expenses, (iii) is able to bear the
substantial economic risks of an investment in the Securities for an indefinite
period of time, (iv) has no need for liquidity in such investment, (v) at the
present time, the Investor could afford a complete loss of such investment in
the Securities, and (vi) the Investor's investment in the Securities represents
less than ten percent (10%) of the portion of the Investor's assets that are
available for use in making investments in equity securities.

(h)

The Investor understands that the Securities are being offered and sold to it,
him or her in reliance upon specific exemptions from the registration
requirements of the Securities Act and applicable





5




--------------------------------------------------------------------------------





state exemption(s) and that the Company is relying upon the truth and accuracy
of, and the Investor's compliance with, the Investor's representations,
warranties, covenants, agreements, acknowledgments and understandings set forth
herein in order to determine the availability of such exemptions and his, her or
its eligibility to acquire the Securities.

(i)

The Investor is an “Accredited Investor” as defined in Rule 501(d) of Regulation
D, promulgated by the Securities and Exchange Commission (the "SEC") under the
Securities Act, and such qualification is based on the fact that either (i) if
the Investor is an individual, the Investor (a) as of the date of this Agreement
(either individually or jointly with his or her spouse) has a net worth in
excess of $1,000,000 (exclusive of the value of the primary residence,
furnishings and automobiles); or (b) the Investor had an individual income in
excess of $200,000 (or joint income in excess of $300,000 with his or her
spouse) for each of the two most recent years and reasonably expects an income
in excess of $200,000 (or joint income in excess of $300,000 with his or her
spouse) for the current year; or (ii) if the Investor is not an individual, the
Investor (a) is a corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000, or (b) is an entity in which
all of the equity owners are accredited investors.

(j)

The Investor acknowledges that the Shares herein subscribed for have not been
registered under the Securities Act, or under the securities laws of any state
and, therefore, cannot be sold, transferred or otherwise disposed of unless they
are either registered under the Securities Act and any applicable state
securities laws or unless exemptions from such registration are available,
provided that the Investor delivers to the Company an opinion of counsel
reasonably satisfactory to the Company confirming the availability of such
exemption.  The Investor acknowledges that the Warrant herein subscribed for and
the shares underlying the Warrant have not been registered under the Securities
Act, or under the securities laws of any state and, therefore, cannot be sold,
transferred or otherwise disposed of unless (x) they are either registered under
the Securities Act and any applicable state securities laws or unless exemptions
from such registration are available, provided that the Investor delivers to the
Company an opinion of counsel reasonably satisfactory to the Company confirming
the availability of such exemption, and (ii) the transfer is permitted by and
conducted in accordance with the Warrant Agreement. The Investor represents that
the Investor is purchasing Securities for the Investor’s own account, for
investment and neither as a nominee, nor with a view to the resale or
distribution thereof except in compliance with the Securities Act and the
restrictions contained in the immediately preceding sentence. The Investor has
not offered or sold any portion of the Securities being acquired nor does the
Investor have any present intention, agreement, understanding or arrangement to
subdivide, sell, distribute, assign, transfer or otherwise dispose of all or any
portion of the Securities to any other person either currently or after the
passage of a fixed or determinable period of time or upon the occurrence or
nonoccurrence of any predetermined event or circumstance in violation of the
Securities Act. The Investor further recognizes that, except to the extent set
forth in the Registration Rights Agreement, the Company is not assuming any
obligation to register the Securities or the shares underlying the Warrant.

(k)

The Investor further covenants that it will not make any sale, transfer or other
disposition of the Securities in violation of the Securities Act, the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”), the rules and
regulations of the SEC promulgated thereunder or any applicable state securities
laws.

(l)

The Investor has had the opportunity to review with its own tax advisors the
federal, state and local tax consequences of the purchase of the Securities. The
Investor understands that the Investor (and not the Company) shall be
responsible for his, her or its own tax liability that may arise as a result of
the purchase or sale of the Securities.





6




--------------------------------------------------------------------------------





(m)

The Investor acknowledges that it has had the opportunity to review the
Materials and the transactions contemplated thereby with its own legal counsel.
The Investor is not relying on the Company or any of the Company’s agents for
legal advice with respect to its investment in the Securities.

(n)

If this Subscription Agreement is executed and delivered on behalf of a natural
person, such person is at least 21 years of age and is purchasing the Securities
solely for such person’s own account and not for the account of any other
person.

(o)

The Investor recognizes that its investment in the Securities involves
substantial risks, including loss of the entire amount of such investment, and
has taken full cognizance of and understands all of the risks related to a
purchase of the Securities, including, without limitation, the risk of losing
the entire investment.




(p)

The Investor has carefully reviewed and considered the risk factors included in
the Company’s Annual Reports and Quarterly Reports (collectively, the “Risk
Factors”).  THE INVESTOR HEREBY ACKNOWLEDGES AND CONFIRMS THAT THE INVESTOR HAS
CAREFULLY REVIEWED AND CONSIDERED THE RISKS AND UNCERTAINTIES DESCRIBED IN THE
RISK FACTORS BEFORE MAKING AN INVESTMENT DECISION TO PURCHASE THE SECURITIES.

(q)

THE INVESTOR ACKNOWLEDGES AND AGREES THAT THE PER UNIT PURCHASE PRICE AT WHICH
IT IS PURCHASING UNITS UNDER THIS AGREEMENT MAY BE HIGHER OR LOWER FROM THE PER
UNIT PURCHASE PRICE AT WHICH OTHER INVESTORS ACQUIRE UNITS AND THAT THE EXERCISE
PRICE UNDER THE WARRANTS OTHER INVESTORS RECEIVE MAY BE LESS THAT THE EXERCISE
PRICE UNDER THE WARRANTS ISSUED AS A PART OF THE UNITS; PROVIDED THAT SUCH OTHER
ACQUISITION IS EVIDENCED BY AN AGREEMENT THAT BECAME EFFECTIVE ON A DATE AFTER
THE EFFECTIVE DATE HEREOF.




Section 4.3

Legends on Stock Certificates and Warrant.

(a)

The Investor acknowledges and understands that the certificates representing the
Shares to be purchased by such Investor and the shares issuable upon exercise of
the Warrant (the “Warrant Shares”) will bear, by imprint or endorsement,
appropriate legends reflecting the status of the Shares  and the Warrant Shares
under the Securities Act and applicable state securities laws. The Investor
understands that the Shares and Warrant Shares shall bear a restrictive legend
in, or substantially in, the form set forth below:

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR UNDER ANY STATE SECURITIES
LAWS AND MAY NOT BE TRANSFERRED, SOLD, CONVEYED, PLEDGED, GIFTED, ASSIGNED,
ENCUMBERED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AVAILABLE EXEMPTIONS
FROM REGISTRATION FROM THE SECURITIES ACT AND THE RULES PROMULGATED THEREUNDER
AND UNDER APPLICABLE STATE SECURITIES LAWS, PROVIDED THAT THE INVESTOR DELIVERS
TO THE COMPANY AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
CONFIRMING THE AVAILABILITY OF SUCH EXEMPTION. INVESTORS SHOULD BE AWARE THAT
THEY MAY BE





7




--------------------------------------------------------------------------------





REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.

(b)

The Investor agrees, that so long as the restrictive legends described herein in
this Agreement remain on the certificates representing the Shares and the
Warrant Shares, the Company may maintain appropriate "stop transfer" orders with
respect to the Shares and the Warrant Shares, or any portion thereof, on its
stock books and ledger and with its registrar and transfer agent, if any.

ARTICLE V

UNDERSTANDINGS AND NOTICE TO THE INVESTOR




The Investor understands and acknowledges as follows:

(a)

The Securities have not been registered under the Securities Act or the
securities laws of any state and are intended to be offered and sold in reliance
on exemption from the registration requirements of the Securities Act by virtue
of Section 4(2) and/or other exemptions thereunder, which is in part dependent
upon the truth, completeness and accuracy of the statements made by the
undersigned herein.

(b)

There is no public or other market for the Securities and no such public or
other market may ever develop. The Securities purchased by the Investor will
constitute "restricted securities" as defined in Rule 144. There can be no
assurance that the undersigned will be able to sell or dispose of the
Securities. It is understood that in order not to jeopardize the sale’s exempt
status under the Securities Act, any transferee may, at a minimum, be required
to fulfill the investor suitability requirements thereunder, in addition to
other requirements under the Shareholders Agreement.

(c)

The Investor hereby acknowledges and agrees that the Investor’s subscription and
agreement to purchase the Securities hereunder is irrevocable by the Investor,
and that, except as required by applicable law (if any) with respect to
investors that are residents of certain states, the Investor is not entitled to
cancel, terminate or revoke this Agreement or any agreements of the undersigned
hereunder and that this Agreement shall survive the death or disability of the
undersigned and shall be binding upon and inure to the benefit of the parties
and their heirs, executors, administrators, successors, legal representatives
and permitted assigns. The Investor hereby confirms that the Investor’s state of
residence is the state set forth on the Investor’s signature below. If the
Investor is more than one person, the obligations of the Investor parties
hereunder shall be joint and several and the agreements, representations,
warranties, covenants and acknowledgments herein contained shall be deemed to be
made by and be binding upon each such person and his/her heirs, executors,
administrators, successors, legal representatives and permitted assigns.

(d)

The Securities are subject to restrictions on transferability and resale under
applicable law and may not be transferred or resold except as permitted under
the Securities Act and applicable state securities laws, pursuant to
registration or exemption therefrom and, with respect to the Warrant and Warrant
Shares, only as permitted under the Warrant Agreement. Investor should be aware
that Investor may be required to bear the financial risks of this investment for
an indefinite period of time.

(e)

The Investor acknowledges that any information provided to the Investor and/or
the Investor's legal and financial advisors with respect to the sale of
Securities, including the information contained in the Materials and all
additional information furnished by the Company to the Investor and/or his
advisors in connection with the Securities, is confidential and nonpublic and
agrees that all such information shall be kept in confidence by the Investor and
his advisors and neither used by the Investor nor his advisors for the
Investor’s or other person’s personal benefit (other than in connection with
this





8




--------------------------------------------------------------------------------





Subscription Agreement), nor disclosed to any other third party for any reason;
provided, however, that this obligation shall not apply to any such information
that (i) is part of the public knowledge or literature and readily accessible at
the date hereof, or (ii) becomes part of the public knowledge or literature and
readily accessible by publication (except as a result of breach of this
provision).

(f)

The representations, warranties, covenants and agreements of the Investor
contained herein shall be true and correct in all material respects on and as of
the date of the sale of Securities to the Investor hereunder as if made on an as
of such date and shall survive the execution and delivery of this Agreement and
the Investor's purchase of the Securities.

(g)

IN MAKING AN INVESTMENT DECISION, THE INVESTOR MUST RELY ON THE INVESTOR’S OWN
EXAMINATION OF THE COMPANY AND THE TERMS OF THE PURCHASE OF THE SECURITIES,
INCLUDING THE MERITS AND RISKS INVOLVED.

(h)

The sale of the Securities are intended to be exempt from registration under the
securities law of certain states in the United States. Persons subscribing for
the Securities must note that there are restrictions on the transfer of the
Securities as stipulated herein. The Investor hereby acknowledges that he or she
has read the following notices and has taken full cognizance of and understands
the notices applicable to such Investor and the restrictions on the transfer of
the Securities.

RESIDENTS OF ALL U.S. STATES:

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE
SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS SALE OF SECURITIES. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.




THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY
NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM, AND ONLY IF PERMITTED UNDER THE STOCKHOLDER AGREEMENT. INVESTORS
SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.










ARTICLE VIII

CONDITIONS TO OBLIGATIONS

Section 6.1

Conditions to Obligations of the Company.  The obligation of the Company to sell
and issue the Subscribed Units purchasable by Investor to the Investor in
accordance with this Agreement





9




--------------------------------------------------------------------------------





is subject to, among other things, the fulfillment on or prior to the applicable
Installment Payment Date of the following conditions, any of which may be waived
by the Company:

(a)

each of the representations and warranties of the Investor contained in this
Agreement shall be true and correct in all material respects on and as of each
Installment Payment Date as if made by such Investor on and as of such date, and
each of the covenants and agreements of each Investor contained in this
Agreement to be performed on or before such Installment Payment Date shall have
been duly and fully performed on or before such date, and, if requested by the
Company, the Investor shall have delivered a certificate to the Company as to
the truth and accuracy of the statements in this paragraph;

(b)

no order shall have been entered (or be in effect) by a court of competent
jurisdiction which enjoins, prohibits or materially restrains the transactions
contemplated by this Agreement;

(c)

the Investor shall have delivered to the Company,  a check or money order of
federal funds wire transfer (as directed and requested by the Company prior to
the applicable Installment Payment Date), the applicable portion of the
Aggregate Purchase Price payable for the Units to be purchased by such Investor
as provided hereunder.

(d)

the Investor shall have executed and delivered to the Company the Warrant
Agreement and the Registration Rights Agreement.

Section 6.2

Conditions to Obligations of the Investor.  The obligation of the Investor to
purchase the Subscribed Units purchasable by Investor upon the payment of each
Installment Payment is subject to the fulfillment on or prior to the applicable
Installment Payment Date of the following conditions, any of which may be waived
by such Investor:

(a)

each of the representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects on and as of the
applicable Installment Payment Date as if made by the Company on and as of such
date, and each of the covenants and agreements of the Company contained in this
Agreement to be performed on or before the applicable Installment Payment Date
shall have been duly and fully performed on or before such date; and




(b)

The Company shall have obtained any and all consents (including all governmental
or regulatory consents, approvals or authorizations required in connection with
the valid execution and delivery of this Agreement), permits and waivers
necessary or appropriate for consummation of the transactions contemplated by
this Agreement.




ARTICLE IIIII

ADDITIONAL AGREEMENTS AND PROVISIONS




Section 7.1

Certain Covenants of the Company.

 

(a)

Until April 20, 2011, the Company shall not initiate or support any action to
increase the number of directors serving on the Company’s main Board of
Directors and, subject to unforeseen circumstances outside of the Company’s
control (i.e., the death or disability of a board member), the Company will not
initiate or support any change to the composition of the Board of Directors’
Committees without the Investor’s prior consent.




(b)

Company will provide the Investor with an estimated Use of Proceeds prior to the
First Installment Payment Date; provided that the Company agrees that it will
utilize not less than sixty percent





10




--------------------------------------------------------------------------------





(60%) of such proceeds for research and development costs and clinical trial
costs.  The parties acknowledge and agree that a portion of the proceeds may be
used to attract and hire a new Company Chief Financial Officer.  The Company
agrees that Investor, or such person as designated by the Investor, will have
the right to participate in the interviewing of, and the selection of, that new
Chief Financial Officer.  Additionally, the Company shall provide the Investor
with a copy of its financial statements after the closing of each accounting
month.




(c)

Until April 20, 2011, the Company shall not issue more than Two Hundred, Fifty
Thousand (250,000) shares of the Company’s Common Stock in connection with any
single transaction (other than shares that may be issued in connection with the
conversion of the existing convertible promissory note into such shares of
common stock by Magna Group, LLC).




Section

 7.2

Assignment.  Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto without the
prior written consent of the other party.

Section 7.3

Expenses.  Any legal or other fees, costs or expenses incurred in connection
with the consideration, preparation, and/or consummation of this Agreement and
the transactions contemplated hereby and thereby shall be borne and paid solely
by the party incurring such fees, costs and expenses.

Section 7.4

Pronouns and Plurals; "Person".  Whenever the context may require, any pronouns
and any variations thereof used herein shall be deemed to refer to the
masculine, feminine, impersonal, singular or plural, as the identity of the
person or persons may require. As used in this Subscription Agreement, the term
"person" shall mean and include an individual, entity, corporation, trust,
partnership, limited liability company or partnership, joint venture,
unincorporated organization, association, governmental authority or any agency
or political subdivision thereof.

Section 7.5

Headings.  The article, section, subsection, captions, headings and other titles
preceding the text of each section, subsection or paragraph hereof are for
convenience of reference only and shall not effect the construction, meaning or
interpretation of this Agreement (or of any provision hereof).

Section 7.6

Construction.  The parties acknowledge that each party has reviewed this
Agreement and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement (or of any provision hereof).

Section 7.7

Waiver of Compliance; Consents.  Any failure of any party hereto to comply with
any obligation, covenant, agreement or condition herein may be waived by the
other parties hereto solely by a written instrument executed by such other
parties; any such written and signed waiver, and any failure by any party to
insist upon strict compliance with any obligation, covenant, agreement or
condition herein, shall not operate as a waiver of, or estoppel with respect to,
any subsequent or other failure. Whenever this Agreement requires or permits
consent by or on behalf of any party hereto, such consent shall be given in
writing. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly so provided.

Section 7.8

Amendment and Modification. Except as set forth elsewhere in this Agreement,
neither this Agreement nor any provision hereof shall be amended waived,
modified, supplemented, changed, discharged, terminated, revoked or canceled,
except by a written instrument mutually agreed upon and executed by all parties
hereto.





11




--------------------------------------------------------------------------------





Section 7.9

Notices.  All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service if served personally on the party to whom notice is to be given,
on the date of transmittal of services via facsimile or telecopy to the party to
whom notice is to be given (if receipt is orally confirmed by phone and a
confirming copy delivered thereafter in accordance with this Section), or on the
fifth day after mailing if mailed to the party to whom notice is to be given, by
first class mail, registered or certified, postage prepaid, or via a nationally
recognized overnight courier providing a receipt for delivery and properly
addressed to the applicable address as set forth below. Any party may change its
address for purposes of this paragraph by giving notice of the new address to
each of the other parties in the manner set forth above.




(a)

If to the Company to:

Bioheart, Inc.

13794 NW 4th Street

Suite 212

Sunrise, Florida 33325

Attention: Catherine Sulawske-Guck

     COO and Corporate Secretary

Fax:       (954) 845-9976

Phone:   (954) 835-1500




With a copy to:

Gregory Sichenzia

Sichenzia Ross Friedman Ference LLP

61 Broadway

32nd Floor

New York, NY 10006

Fax:  ( (212) 930-9725

Phone:  (212) 930-9700




(b) If to the Investor, to the Investor’s designees at the address set forth on
the signature page hereto.




Section 7.10

Binding Effect.  This Agreement and all the terms and provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, estate, legal representatives, successors and permitted assigns and are
not intended and shall not be construed so as to confer any rights or benefits
upon any other person or party.

Section 7.11

Dealings in Good Faith; Best Efforts.  Each party hereto agrees to act in good
faith with respect to the other party or parties hereto in exercising its rights
and discharging its obligations under this Agreement. Each party further agrees
to use its reasonable best efforts to ensure that the purposes of this Agreement
(and the related documents and agreements referred to herein) are realized and
to take such further actions or steps, and execute and deliver (and, as
appropriate, file) such further documents, certificates, instruments and
agreements, as are reasonably necessary to implement the provisions of this
Agreement and to consummate the transactions contemplated by this Agreement.

Section 7.12

Governing Law; Jurisdiction.  The validity and effect of this Agreement, and the
rights and obligations of the parties hereto, shall be enforced, governed by,
and construed in all respect in accordance with the internal laws of the State
of Florida (without reference to conflict of laws





12




--------------------------------------------------------------------------------





provisions).  Each Party hereby irrevocably and unconditionally (a) agrees that
any Action or Proceeding, at Law or equity, arising out of or relating to this
Agreement and any other agreements or the transactions contemplated hereby and
thereby shall only be brought in the state or federal courts located in
Miami-Dade County, Florida, (b) expressly submits to the personal jurisdiction
and venue of such courts for the purposes thereof and (c) waives and agrees not
to raise (by way of motion, as a defense or otherwise) any and all
jurisdictional, venue and convenience objections or defenses that such party may
have in such action or proceeding.  Each party hereby irrevocably and
unconditionally consents to the service of process of any of the aforementioned
courts.  Nothing herein contained shall be deemed to affect the right of any
party to serve process in any manner permitted by law or commence legal
proceedings or otherwise proceed against any other party in any other
jurisdiction to enforce judgments obtained in any action or proceeding brought
pursuant to this Paragraph 7.11.

Section 7.13

Severability.

It is the desire and intention of the parties hereto that, whenever possible,
each provision of this Subscription Agreement be interpreted in such a manner as
to be effective and valid under applicable law; if, however, any provision of
this Subscription Agreement is found or held to be invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed to
be modified to conform with such statute or rule of law. Any provision hereof
that may prove invalid or unenforceable under any law shall not affect the
validity or enforceability of any other provision hereof.

Section 7.14

Entire Agreement.  This Subscription Agreement, the Shareholders Agreement and
the Warrant Agreement  and the Registration Rights Agreement constitute the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof, and supersedes all prior discussions, understandings,
negotiations, agreements, representations, warranties, promises, assurances,
covenants, arrangements and communications, both written and oral, express or
implied, of any and every nature between or among the parties hereto.




Section 7.15

Counterparts.  This Subscription Agreement may be executed through the use of
one or more counterparts, all of which together shall be considered one and the
same agreement, binding on all parties hereto, notwithstanding that all parties
are not signatories to the same counterpart.  




Section 7.16

Specific Performance.  In addition to any and all other remedies that may be
available at law in the event of any breach of this Agreement, each party shall
be entitled to specific performance of the agreements and obligations of the
other party hereunder and to such other injunctive or other equitable relief as
may be granted by a court of competent jurisdiction.




Section 7.17

Waiver of Jury Trial.   THE INVESTOR AND THE COMPANY HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR
RELATED TO, THE SUBJECT MATTER OF THIS LETTER AGREEMENT. THIS WAIVER IS
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY THE INVESTOR AND THE COMPANY.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

INVESTOR SIGNATURE PAGE FOLLOWS]





13




--------------------------------------------------------------------------------








PAGE INTENTIONALLY LEFT BLANK





14




--------------------------------------------------------------------------------





SUBSCRIPTION AGREEMENT SIGNATURE PAGE

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date this Agreement is accepted by the Company as set forth below.

TO BE COMPLETED BY INVESTOR(s)










By:/s/Ariel Quiros                

(Signature)




By: Ariel Quiros                   

(Signature)







Name: Bioheart Florida, LLC

Date:

January 23, 2011          

(Print Name of Individual or Entity)




Title:

President                




Address:




111 N.E. 1st Street, 4th Floor        




Miami, FL 33132                          




_____________________________








Telephone No.: __________________________




E-mail address: __________________________




Tax ID: 204774052                                         







COMPANY




BIOHEART, INC.







     /s/Mike Tomas                              



Date Subscription Accepted:    January 23, 2011 

Title:   CEO & President

Name: Mike Tomas

Address:

Bioheart, Inc.

13794 NW 4th Street, Suite 212

Sunrise, Florida 33325














15




--------------------------------------------------------------------------------